Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are presented for examination.


Note: As per independent claims 1 and 10, applicant claims broadly an information processing apparatus comprising a system processing unit [i.e., a processor or a CPU in a general purpose computer] executing system processing based on an operating system (OS) [i.e., a very common and well known in the general purpose computer] and a controller to output notification information according to input information [i.e., upon receiving input via either from a user or from a sensor, outputting some notification information; again a very common and well known in the general purpose computer] and further a Basic Input Output System (BIOS) processing unit [i.e., the processor or the CPU] executing control related to performance of the system processing by control of a BIOS using the notification information output from the controller [i.e., instructing the system to perform in a certain way (low/high power consumption mode or low/high performance mode or control temperature of a particular component or the whole system utilizing different cooling techniques, such as fan) or display battery properties or increase/decrease volume or mute or adjust screen brightness and several other tasks]. Therefore, the limitations of these independent claims are well known in the art because such a computing unit has been in use for a long time and well known in the art.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dailey et al (US Pub. 2009/0278679; hereinafter Dailey).

As per claim 1, Dailey discloses an information processing apparatus comprising: 

a controller that outputs notification information according to input information [Fig. 1, 3, 4; para 0022-0031; a keyboard controller outputs notification information according to input information (here it could be a special key combination or a hot key function or simply an actuation of a key)]; and 

a processor [Fig. 1, 3; CPU 10] that functions as: 
a system processing unit that executes system processing based on an operating system (OS) [Fig. 1, 3; para 0022-0031; operating system (OS)], and 

a Basic Input Output System (BIOS) processing unit that executes control related to performance of the system processing by control of a BIOS using the notification information output from the controller [Fig. 1, 3, 4; para 0022-0031; a basic input/output system (BIOS); the Information Handling System (IHS) utilizes the scan code of a key pressed by a user to determine an operation to be performed via BIOS or OS].


As per claim 10, Dailey discloses a control method for an information processing apparatus, comprising: 

causing a system processing unit to execute system processing based on an operating system (OS) [Fig. 1, 3; para 0022-0031; operating system (OS)]; 

causing a controller to output notification information according to input information [Fig. 1, 3, 4; para 0022-0031; a keyboard controller outputs notification information according to input information (here it could be a special key combination or a hot key function or simply an actuation of a key)]; and 

causing a Basic Input Output System (BIOS) processing unit to execute control related to performance of - 73 -the system processing by control of a BIOS using the notification information output from the controller [Fig. 1, 3, 4; para 0022-0031; a basic input/output system (BIOS); the Information Handling System (IHS) utilizes the scan code of a key pressed by a user to determine an operation to be performed via BIOS or OS].


As per claim 5, Dailey discloses wherein the controller includes: an acceptance unit that accepts, as the input information, an operation signal indicative of an operated key according to a user's operation on a keyboard [Fig. 1, 3, 4; para 0022-0031; hot key]; and a determination unit that: determines whether the operated key is of a specific combination of keys based on the operation signal accepted by the acceptance unit [Fig. 1, 3, 4; para 0022-0031; hot key], and when determining that the operated key is of the specific combination of keys, outputs, to the BIOS processing unit, - 71 -determination result information based on the determination result as the notification information [Fig. 1, 3, 4; para 0022-0031; hot key scan code], and the BIOS processing unit executes the control related to the performance of the system processing based on the determination result information output from the controller [Fig. 1, 3, 4; para 0022-0031; performance characteristics or operational states].

As per claim 6, Dailey discloses wherein the BIOS processing unit outputs, to the system processing unit, first setting information for setting an operating mode of the processor that is preset according to the specific combination of keys as the control related to the performance of the system processing [Fig. 1, 3, 4; para 0022-0031; hot key; performance characteristics or operational states], and the system processing unit controls the processor based on the first setting information output from the BIOS processing unit [Fig. 1, 3, 4; para 0022-0031].

As per claim 7, Dailey discloses further comprising: a heat dissipation unit that replaces air inside a chassis of the information processing apparatus with outside air by rotation of a fan [para 0029; fan control], wherein the BIOS processing unit outputs, to the controller, second setting information for setting an - 72 -operating mode related to fan rotation control of the heat dissipation unit that is preset according to the specific combination of keys as the control related to the performance of the system processing [Fig. 1, 3, 4; para 0022-0031; hot key; fan control], and the controller controls the rotation of the fan of the heat dissipation unit based on the second setting information output from the BIOS processing unit [para 0029; fan control].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dailey et al (US Pub. 2009/0278679; hereinafter Dailey) in view of Mishra et al (US Pub. 2020/0133358; hereinafter Mishra).

As per claim 2, Dailey discloses the invention substantially. Dailey does not specifically disclose regarding detection signal output from a sensor according to movement of the information processing apparatus; and determining a placement state of the information processing apparatus based on the detection signal; and outputting determination result  and executing a control related to the performance of the system based on outputting determination result. However, Mishra (in the same field of endeavor) clearly discloses detecting the placement of the information processing apparatus (i.e., if a laptop is placed on a table or it sits on lap of a user) via a sensor data [para 0093]. Mishra also discloses outputting determination result (i.e. the placement of the laptop) and executing a control related to the performance of the system (i.e., controlling the skin temperature or the exterior surface temperature of the laptop) [para 0019, 0021, 0025, 0027]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an information processing system (i.e., computer) and controlling its performance based input(s) received from one or more sensors and/or a user utilizing an input device (i.e., keyboard). 

As per claim 3, Dailey discloses the invention substantially. Dailey does not specifically disclose regarding setting an operating mode of the processor that is preset according to the placement state of the information processing apparatus and controlling the processor accordingly. However, Mishra (in the same field of endeavor) clearly discloses setting an operating mode of the laptop based on the placement of the laptop (either on a table or on the lap of the user) [para 0019, 0021, 0025, 0027, 0093]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an information processing system (i.e., computer) and controlling its performance based input(s) received from one or more sensors and/or a user utilizing an input device (i.e., keyboard). 

As per claim 4, Dailey discloses a heat dissipation unit which replaces air inside a chassis of the information processing apparatus with outside air by rotation of a fan [para 0029], wherein the BIOS processing unit outputs, to the controller, second setting information for setting an operating mode related to fan rotation control of the heat dissipation unit that is preset according to the placement state of the information processing apparatus as the control related to the performance of the system processing [par 0029, 0093], and the controller controls the rotation of the fan of the heat dissipation unit based on the second setting information output from the BIOS processing unit [para 0022-0031].

As per claim 8, Dailey discloses the invention substantially. Dailey does not specifically discloses regarding power consumption of the processor. However, Mishra (in the same field of endeavor) clearly discloses controlling power consumption [para 0015-0016, 0021-0022, 0048, 0074; increase or decrease power consumption of a component including the processor]. 

As per claim 9, Dailey discloses wherein the first setting information includes information related to an upper limit of an operating frequency of the processor [para 0016, 0037; high performance mode; higher processing speeds].


Short summary of the prior art cited by the examiner in the PTO-892 form but not used in the rejection above.
C. US-20030220721 discloses adjusting operation of a laptop computer to lower the temperature of the computer housing upon a determination that pressure against the exterior of the computer housing is caused by a placement of the laptop computer on a lap of a user.
D. US-20170153705 discloses a processor providing unidentified notification information based on a user’s touch on the display.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116